DETAILED ACTION
This is a Firs Action on the Merits in response to the application filed 03/25/2019.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/28/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Continuation
This application is a continuation application of U.S. application no. 14/622,792 filed on 02/13/2015 (“Parent Application”).  See MPEP §201.07.  In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application.  Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application.  See MPEP §609.02 A. 2.  Finally, Applicants are reminded that the prosecution history of the Parent Application is relevant in this application.  See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).
Status of Claims
Claims 1-20 are currently pending in the application and have been examined. 

Claim Objections
Claim(s) 1 is/are objected to because of the following informalities:  the claim recites “A computer implemented…comprising”, the work method is missing from the limitation.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s)  1-7, 9-14, 16-21, 23-26, 28 of U.S. Pub. No. 2016/0239786.
Claims of Instant Application
Claims of US Pub. No. 2016/0239786
1, 11
1, 15
2, 12
2, 16
3, 13
3, 17
4, 14
4, 18
5, 15
5, 19
6, 16
6, 20
7, 17
7, 21
8, 18
9-10, 23-24
9, 19,
11-12, 25-26
10, 20
13-14, 27-28

 
The chart above maps claims of the instant application to corresponding claims of US Pub. No. 2016/0239786 that are patentably indistinct, though not identical. One of ordinary skill in the art would have recognized the slight differences between the claim language of the corresponding claims as being directed towards intention, slight variations in terminology, or obvious variants of claim elements, and therefore these claims are not patentably distinct from one another despite these slight differences.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
  
Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter. The claims are directed to an abstract idea without significantly more.
With respect to claims 1-20, the independent claims (claims 1 and 11) are directed, in part, to a method and a non-transitory computer-readable storage media for defining a ranking scheme with allowable ranks of a plurality of records and category buckets for the plurality of records. Step 1 – First pursuant to step 1 in the January 2019 Guidance, claims 1-10 are directed to a method comprising a series of steps which falls under the statutory category of a process and claims 11-20 are directed to a computer readable storage media, which falls under the statutory category of an article of manufacture. However, these claim elements are considered to be abstract ideas because they are directed to a mental process which includes observations or evaluations. 
As per Step 2A - Prong 1 of the subject matter eligibility analysis, the claims are directed, in part, to defining…a  ranking scheme which defines allowable rank values of a plurality of records of a computer database and one or more record category buckets among which each record among the plurality of records is assigned within the database and wherein the rank values define the order of the record and the bucket to which the record is assigned with respect to other records in the database; performing… one or more database balancing operations with a first processing thread, each database balancing operation being in respect of a given database record and comprising: determining… a new rank value for the given record, the new rank value resulting in the given record being moved from a current bucket to a new bucket, and wherein the database balancing operation does not affect the order of the given record with respect to other records independent of the bucket with which the other records are associated; receiving, while performing the one or more database balancing operations, a request to reorder a record of the plurality of records; performing the request to reorder a record of the plurality of records with a second processing thread while the one or more balancing operations are performed with the first processing thread. If a claim limitation, under its broadest reasonable interpretation covers an observation or evaluation, then it falls under the “mental process grouping of abstract ideas”. Accordingly, the claim recites an abstract idea. 
As per Step 2A - Prong 2 of the subject matter eligibility analysis, this judicial exception is not integrated into a practical application. In particular, the claim recites additional elements: “one or more database server computers”; “a computer database”; “computer readable storage media”; “processors”. These additional element are recited at a high-level of generality (i.e., as a generic device performing a generic computer function of receiving and storing data) such that these elements amount no more than mere instructions to apply the exception using a generic computer component. Examiner looks to Applicant’s specification in at least figures 1 and 11 and related text and [0312-0316] to understand that the invention may be implemented in a generic environment that “Computer system 1100 includes a bus 1102 or other communication mechanism for communicating information, and a hardware processor 104 coupled with bus 1102 for processing information. Hardware processor 1104 may be, for example, a general purpose microprocessor. Computer system 1100 also includes a main memory 1106, such as a random access memory (RAM) or other dynamic storage device, coupled to bus 1102 for storing information and instructions to be executed by processor 1104. Main memory 1106 also may be used for storing temporary variables or other intermediate information during execution of instructions to be executed by processor 1104. Such instructions, when stored in non-transitory storage media accessible to processor 1104, render computer system 1100 into a special-purpose machine that is customized to perform the operations specified in the instructions. Computer system 1100 further includes a read only memory (ROM) 1108 or other static storage device coupled to bus 1102 for storing static information and instructions for processor 1104. A storage device 1110, such as a magnetic disk or optical disk, is provided and coupled to bus 1102 for storing information and instructions. Computer system 1100 may be coupled via bus 102 to one more output devices such as a display 112 for displaying information to a computer user. Display 112 may, for example, be a cathode ray tube (CRT), a liquid crystal display (LCD), a light emitting diode (LED display), or a touch screen display. An input device 1114, including alphanumeric and other keys, may be coupled to bus 1102 for communicating information and command selections to processor 1104. Another type of user input device is cursor control 1116, such as a mouse, a trackball, or cursor direction keys for communicating direction information and command selections to processor 1104 and for controlling cursor movement on display 1112. Computer system 1100 may implement the techniques described herein using customized hard-wired logic, one or more ASICs or FPGAs, firmware and/or program logic which in combination with the computer system causes or programs computer system 1100 to be a special-purpose machine. According to one embodiment, the techniques herein are performed by computer system 1100 in response to processor 1104 executing one or more sequences of one or more instructions contained in main memory 106. Such instructions may be read into main memory 106 from another storage medium, such as storage device 1110. Execution of the sequences of instructions contained in main memory 1106 causes processor 1104 to perform the process steps described herein. In alternative embodiments, hard-wired circuitry may be used in place of or in combination with software instructions. The term "storage media" as used herein refers to any non-transitory media that store data and/or instructions that cause a machine to operation in a specific fashion. Such storage media may comprise non-volatile media and/or volatile media. Non-volatile media includes, for example, optical or magnetic disks, such as storage device 1110. Volatile media includes dynamic memory, such as main memory 1106. Common forms of storage media include, for example, a floppy disk, a flexible disk, hard disk, solid state drive, magnetic tape, or any other magnetic data storage medium, a CD-ROM, any other optical data storage medium, any physical medium with patterns of holes, a RAM, a PROM, and EPROM, a FLASH-EPROM, NVRAM, any other memory chip or cartridge.” Accordingly, these additional elements do not integrate the abstract idea into a practical application because they are mere instructions to implement the abstract idea on a computer. 
As per Step 2B of the subject matter eligibility analysis, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements are mere instructions to apply the abstract idea on a computer. When considered individually, these claim elements only contribute generic recitations of technical elements to the claims. It is readily apparent, for example, that the claim is not directed to any specific improvements of these elements and the invention is not directed to a technical improvement. When the claims are considered individually and as a whole, the additional elements noted above, appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a generic computer receives information from another generic computer, processes the information and then sends information back. In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. Their collective functions merely provide generic computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that amount to significantly more than the abstract idea itself. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea.   The fact that the generic computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility.
Dependent claims 2-10, 12-20 further refine the abstract idea. These claims do not provide a meaningful linking to the judicial exception. Rather, these claims offer further descriptive limitations of elements found in the independent claims and addressed above – such as by describing the nature and content of the data that is received/sent. While these descriptive elements may provide further helpful context for the claimed invention these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not significantly more than the abstract concepts at the core of the claimed invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2007/0116185 (hereinafter; Savoor) in view of US Pub. No. 2009/0210665 (hereinafter; Bradford).
Regarding claims 1, 11 Savoor discloses:
A computer implemented method comprising; one or more non-transitory computer-readable storage media storing one or more sequences of instructions which, when executed using one or more processors, cause the one or more processors to: [0045] discloses In accordance with various embodiments of the present invention, the methods described herein are intended for operation as software programs running on a computer processor.
defining, by one or more database server computers, a computer database ranking scheme which defines allowable rank values of a plurality of records of a computer database and one or more record category buckets among which each record among the plurality of records is assigned within the database and wherein the rank values define the order of the record and the bucket to which the record is assigned with respect to other records in the database; [0016] discloses  a system that provides a database structure that includes fields and parameters relating to trouble tickets. Programs are provided to receive trouble ticket information or data, organize trouble tickets, track trouble tickets, and apply business rules to categorize the trouble tickets; [0028] discloses performance criteria or limits set for various components or service aspects in the system, for example, a maximum bit rate, an impulse noise  limit for a line or a noise margin ratio or another system element health related parameter. If a trouble ticket indicates that one or more such parameters are outside a limit or threshold, then such a trouble ticket may be categorized as a reprofile group; [0031] discloses the system may be configured such that each group is governed by a rule. Each trouble ticket is assigned to a group upon a determination that the trouble ticket complies with the rule. The rule may be executed upon the data contained within the single file corresponding to the trouble ticket, and the data contained within the single file may be organized to facilitate application of the rule. If a trouble ticket complies with the rule, then the trouble ticket is assigned to the group corresponding to the rule; [0027] discloses The trouble ticket (which may be a bulk ticket) may be navigated, sorted, searched, prioritized, correlated, analyzed, and/or diagnosed automatically according to one or more rules or business criteria programmed or stored in a computer of the system as an operating program, such a programs 116 (See at least Fig. 1).
performing, by the one or more server computers, one or more database balancing operations with a first processing thread, each database balancing operation being in respect of a given database record and comprising: [0028] discloses If a trouble ticket indicates that one or more such parameters are outside a limit or threshold, the such a trouble ticket may be categorized as a reprofile group. When the number of trouble tickets for a particular reprofile problem (also referred to as a code violation) exceed a certain number, the computers in one aspect may automatically look at the set performance criteria or thresholds being violated and apply recommendations utilizing programmed rules or instructions without a maintenance personnel or manual intervention.
determining, by the one or more database server computers, a new rank value for the given record, the new rank value resulting in the given record being moved from a current bucket to a new bucket, and wherein the database balancing operation does not affect the order of the given record with respect to other records independent of the bucket with which the other records are associated; [0028] discloses In one aspect, the system may change the threshold to a new threshold and update the related trouble tickets to show that the problem has been resolved, thereby clearing the trouble. In another aspect, the system may first verify that the new threshold does not or will not degrade the service before clearing the tickets. In another aspect, the system may call for a corrective action to upgrade or repair the affected equipment or lines do that a large number of the reprofile group trouble tickets may be disposed of substantially simultaneously. In another aspect, the trouble tickets (and the corresponding file) may be assigned to the Al group if the problem is an Asynchronous Transfer Mode (ATM)/Internet Protocol (IP) problem, to the MD group if the problem is a Modem problem, or to the OT group if the problem is any other problem. The trouble tickets (and the corresponding files) may be assigned to the CL group if the problem has been resolved (i.e., the line is clear). The trouble tickets may also be assigned a group or subgroup designation based on the geographical regions, for example served by a particular group of technicians, in a neighborhood, a zip code, etc. Thus, in general, in the system of the invention may be categorize trouble tickets into any number of suitable groups or may utilize other parameters or designations and categorize the trouble tickets. Other parameters and the tickets according to those designations; [0035] discloses categorizing trouble tickets by group, rather than by time/date.
Although Savoor discloses a computer database ranking scheme and one or more record category buckets for assigning a plurality of records and balancing the plurality of records, Savoor does not specifically disclose reordering the records. However, Bradford discloses the following limitations:
receiving, while performing the one or more database balancing operations, a request to reorder a record of the plurality of records; Bradford [0062] discloses an instructions (i.e. request) prioritization circuitry that can implement any number of different instructions according to a priority order.
performing the request to reorder a record of the plurality of records with a second processing thread while the one or more balancing operations are performed with the first processing thread. Bradford [0062] discloses the instruction prioritization circuitry enables optimizations which may be achieved from reordering of instructions. The instruction prioritization circuitry 83 can implement any number of different instruction optimization schemes including, but not limited to, prioritizing the instructions according to the priority order of the class type. A second order prioritization can be implemented to resolve instances were instructions are prioritized to the same pipeline. In one embodiment of the present invention, the second order prioritization occurs on a first-come first-served manner.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system for managing, organizing, track, and apply business rules to categorize trouble tickets of Savoor with the system and method for a group priority issue schema of Bradford in order to reorder issue groups of instructions using priority types (Bradford abstract) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Claim(s) 2-4, 6-7, 12-14, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Savoor in view of Bradford and further in view of foreign publication KR20110035665 (hereinafter; Lee; as machine translated by EPO website).
Regarding claims 2, 12, although Savoor discloses a computer database ranking scheme and one or more record category buckets for assigning a plurality of records and balancing the plurality of records, Savoor does not specifically disclose buckets defined by rank values. However, Lee discloses the following limitations:
The computer implemented method according to claim 1; the one or more non-transitory computer-readable storage media of claim 11, wherein the buckets are defined by ranges of rank values.  Lee page 14 discloses each of the plurality of ranking data systems (i.e. buckets) buckets are divided according to the score section (i.e. range).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system for managing, organizing, track, and apply business rules to categorize trouble tickets of Savoor with the ranking data system of Lee in order to calculate large-scale ranking in real-time efficiently (Lee page 2) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Regarding claims 3, 13, although Savoor discloses a computer database ranking scheme and one or more record category buckets for assigning a plurality of records and balancing the plurality of records, Savoor does not specifically disclose buckets defined by rank values. However, Lee discloses the following limitations:
The computer implemented method according to claim 2, wherein determining a new rank value in a balancing operation comprises determining a new rank value falling within the range of rank values defining the new bucket.  Lee page 12 discloses calculating the ranking only for the score sections (i.e. within the range) allocated to the ranking data systems (i.e. buckets).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system for managing, organizing, track, and apply business rules to categorize trouble tickets of Savoor with the ranking data system of Lee in order to calculate large-scale ranking in real-time efficiently (Lee page 2) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Regarding claims 4, 14, although Savoor discloses a computer database ranking scheme and one or more record category buckets for assigning a plurality of records and balancing the plurality of records, Savoor does not specifically disclose buckets defined by rank values. However, Lee discloses the following limitations:  
The computer implemented method according to claim 1, the one or more non-transitory computer-readable storage media of claim 11, wherein the rank value of a given record comprises a balancing component and a normal component which are -63-read together as the rank value, and wherein the buckets are defined by the balancing component of the rank value. Lee page 4 discloses receiving at least one of attribute information (i.e. normal component) and a load factor (i.e. balancing component) from a plurality of ranking data systems (i.e. buckets); Further, since the load rate (i.e. balancing component) of the third ranking data system (i.e. bucket) is 1.5 times larger than the load rate of the second ranking data system (i.e. bucket), some of the ranking data of the third ranking data system (i.e. bucket) is transmitted to the second ranking data system (i.e. bucket); Issue buckets are defined by the balancing component.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system for managing, organizing, track, and apply business rules to categorize trouble tickets of Savoor with the ranking data system of Lee in order to calculate large-scale ranking in real-time efficiently (Lee page 2) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Regarding claims 6, 16, although Savoor discloses a computer database ranking scheme and one or more record category buckets for assigning a plurality of records and balancing the plurality of records, Savoor does not specifically disclose buckets defined by rank values. However, Lee discloses the following limitations:  
The computer implemented method according to claim 1; the one or more non-transitory computer-readable storage media of claim 11, wherein determining a new rank value in a balancing operation comprises determining a new balancing component rank value defining the new bucket and determining a new normal component rank value defining a rank within the new bucket.  Lee page 8 discloses update load factor (i.e. balancing), score interval (i.e. range) may be changed based on the load factor (i.e. balancing component) of the ranking system (i.e. bucket), and some of the ranking information that is moved may include new ranking information (i.e. normal component) determined according to the change of the score interval.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system for managing, organizing, track, and apply business rules to categorize trouble tickets of Savoor with the ranking data system of Lee in order to calculate large-scale ranking in real-time efficiently (Lee page 2) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Regarding claims 7, 17, although Savoor discloses a computer database ranking scheme and one or more record category buckets for assigning a plurality of records and balancing the plurality of records, Savoor does not specifically disclose buckets defined by rank values. However, Lee discloses the following limitations:  
The computer implemented method according to claim 1; the one or more non-transitory computer-readable storage media of claim 11, wherein determining a new rank value comprises determining the new rank value to have a rank length of less than a maximum rank length. Lee page 10 discloses there are only three ranking data systems (i.e. buckets) shown in the second table 520, and the entire score interval is from 0 point to 1000 point (i.e. rank length of less than the maximum 10,000 point.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system for managing, organizing, track, and apply business rules to categorize trouble tickets of Savoor with the ranking data system of Lee in order to calculate large-scale ranking in real-time efficiently (Lee page 2) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Claim(s) 5, 8-10, 15, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Savoor in view of Bradford and further in view of US Pub. No. 2012/0054248 (hereinafter; Mehrotra).
Regarding claims 5, 15, although Savoor discloses a computer database ranking scheme and one or more record category buckets for assigning a plurality of records and balancing the plurality of records, Savoor does not specifically disclose different balancing components. However, Mehrotra discloses the following limitations:
The computer implemented method according to claim 1; the one or more non-transitory computer-readable storage media of claim 11, wherein the balancing component is of a greater significance than the normal component from an order determination perspective.  Mehrotra [0023]; [0029], Figs. 2-3 disclose each storage unit has a number of standard extents 160a-n and priority extents 162a-f stored therein, and has been assigned a rank according to its performance level. Storage unit "E" 142c has been newly added at the time point depicted in FIG. 2 and thus has no extents stored therein prior to rebalancing; the rebalance module ranks the storage units (i.e. buckets) based on their performance level by applying one or more rules. When a new storage unit such as storage unit "E" 142c is added to the hybrid storage environment, the rebalancer module evaluates its performance level using the storage rules, and then updates the overall ranking of the storage units to account for the new storage unit. For example, with reference to FIGS. 2 and 3, it can be seen that new storage unit "E" 142c has been assigned the first place rank, and that the other storage units have each slid down a position in the overall ranking, for example storage unit "A" 140a moved from a rank of 3 in FIG. 2 to a new rank of 4 in FIG. 3.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system for managing, organizing, track, and apply business rules to categorize trouble tickets of Savoor with the system for rebalancing a database of Mehrotra in order to provide priority extents (Mehrotra abstract) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Regarding claim 8, 18, although Savoor discloses a computer database ranking scheme and one or more record category buckets for assigning a plurality of records and balancing the plurality of records, Savoor does not specifically disclose different balancing components. However, Mehrotra discloses the following limitations:
The computer implemented method according to claim 1, further comprising; the one or more non-transitory computer-readable storage media of claim 11, wherein on execution the sequences of instructions cause the one or more processors to determining a direction of the balancing process that is determined with reference to relative rankings of the current bucket the records are ranked in and the new bucket the records are to be balanced into, and wherein if the new bucket has a higher rank than the current bucket a balance up process is determined, and wherein if the new bucket has a lower rank than the current bucket a balance down process is determined.  Mehrotra [0030] discloses rebalance module triggers a redistribution, whereby the priority extents (i.e. higher ranked records) are physically moved to higher ranking storage units (i.e. balancing up), and the standard extents (i.e. lower ranked records) are physically moved to lower ranking storage units (i.e. balancing down). Figs. 2-3 disclose the storage unit “E” (142c) (i.e. bucket) has a higher rank than storage units A-D (140a, 140b, 142a, and 142b) (i.e. buckets), thus the rebalancing module is triggered to transfer (i.e. balance up) the priority extents (i.e. higher ranked issues) to storage unit “E” (142c) (i.e. bucket) which has a higher rank than the current storage units A-D (140a, 140b, 142a, and 142b) (i.e. buckets).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system for managing, organizing, track, and apply business rules to categorize trouble tickets of Savoor with the system for rebalancing a database of Mehrotra in order to provide priority extents (Mehrotra abstract) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Regarding claims 9, 19, although Savoor discloses a computer database ranking scheme and one or more record category buckets for assigning a plurality of records and balancing the plurality of records, Savoor does not specifically disclose different balancing components. However, Mehrotra discloses the following limitations:
The computer implemented method according to claim 8; the one or more non-transitory computer-readable storage media of claim 18, wherein if the balancing process is determined to be a balance up process, the balancing process comprises performing balancing operations on higher ranked records before lower ranked records and wherein the balancing up process comprises first balancing a maximum marker, the maximum marker defining a maximum rank value. Mehrotra [0025] discloses The term “priority extent” is used herein to indicate an extent storing data that is of higher importance (i.e. maximum rank value) than the average or low importance data stored in the “standard extent” (i.e. lower rank value); [0028] discloses it rebalances the extents so that extents having important data stored therein (i.e. the priority extents) are stored on higher performing storage units (See Figs. 2-3 SSD storage units) (i.e. balances higher/priority ranked issues first), and that extents having standard or low importance data stored therein (the standard extents) are stored on lower performing storage units (Figs. 2-3 HDD storage units) (i.e. balances lower/standard issues second). [0030] discloses priority (i.e. maximum marker) extents are physically moved to higher ranking storage units (i.e. balancing up) first.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system for managing, organizing, track, and apply business rules to categorize trouble tickets of Savoor with the system for rebalancing a database of Mehrotra in order to provide priority extents (Mehrotra abstract) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Regarding claims 10, 20 although Savoor discloses a computer database ranking scheme and one or more record category buckets for assigning a plurality of records and balancing the plurality of records, Savoor does not specifically disclose different balancing components. However, Mehrotra discloses the following limitations:
The computer implemented method according to claim 8, wherein if the balancing process is determined to be a balance down process, the balancing process comprises performing balancing operations on lower ranked records before higher ranked issues/records and the balancing down process comprises first balancing a minimum marker, the minimum marker defining a maximum rank value. Mehrotra [0025] discloses The term “priority extent” is used herein to indicate an extent storing data that is of higher priority (i.e. lower ranked) than the data stored in the “standard extent” (i.e. lower priority) (i.e. higher ranked); [0028] discloses it rebalances the extents so that priority extents (i.e. lower ranked) are balanced first, and that the standard extents (i.e. higher ranked) are stored on lower performing storage units.) [0030] discloses priority (i.e. minimum marker); rebalance module triggers a redistribution, whereby the priority extents (i.e. higher ranked records) are physically moved to higher ranking storage units (i.e. balancing up), and the standard extents (i.e. lower ranked records) are physically moved to lower ranking storage units (i.e. balancing down).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system for managing, organizing, track, and apply business rules to categorize trouble tickets of Savoor with the system for rebalancing a database of Mehrotra in order to provide priority extents (Mehrotra abstract) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Conclusion
The following prior art made of record but not relied upon is considered pertinent to Applicant’s disclosure:
US Pat. No. 8,738,414 (Nagar et al.) discloses methods and systems for handling program, project and asset scheduling management issues.
US Pub. No. 2015/0296526 (Behravan et al.) discloses methods and systems for proactively detecting interference issues.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS Z SANTIAGO-MERCED whose telephone number is (571)270-5562. The examiner can normally be reached M-F 7am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian M. Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FRANCIS Z. SANTIAGO MERCED/Examiner, Art Unit 3683

/TIMOTHY PADOT/Primary Examiner, Art Unit 3683